UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         USDC SDNY
------------------------------------------------------------   X      DOCUMENT
UNITED STATES OF AMERICA                                       :      ELECTRONICALLY FILED
                                                               :      DOC #:
               -against-                                       :      DATE FILED: 01/02/2020
                                                               :
                                                               :
CARMELO VELEZ; CHRISTOPHER                                     :     19-CR-862 (VEC)
RODRIGUEZ; LUIS SEPULVEDA; ANGEL                               :
LOPEZ; CHRISTOPHER LUM; EMMANUEL                               :   ORDER APPOINTING
BONAFE; CHRISTOPHER NELSON; JOSIAH                             :    COORDINATING
VELAZQUEZ; ALBERTO BORGES; JUAN                                :      DISCOVERY
HERNANDEZ; JESUS HERNANDEZ;                                    :      ATTORNEY
HEINNER SOLIS; EZEQUIEL OSPINA;                                :
RAIMUNDO NIEVES; DEESHUNTEE                                    :
STEVENS; HECTOR BONAPARTE; MICHAEL                             :
GONZALEZ;                                                      :
                                                               :
                                         Defendants.           :
------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:


         It is hereby ORDERED that Julie de Almeida is appointed as Coordinating Discovery

Attorney for court-appointed defense counsel.

         The Coordinating Discovery Attorney shall oversee any discovery issues that are

common to all of the defendants. Her responsibilities will include:

         •   Managing and, unless otherwise agreed upon with the Government, distributing
             global discovery produced by the Government and relevant third party information
             common to all defendants;

         •   Assessing the amount and type of case data to determine what types of technology
             should be evaluated and used so that duplicative costs are avoided and the most
             efficient and cost-effective methods are identified;

         •   Acting as a liaison with federal prosecutors to ensure the timely and effective
             exchange of global discovery;



                                                         1
       •   Identifying, evaluating, and engaging third-party vendors and other litigation support
           services;

       •   Assessing and further identifying any additional vendor support that may be
           required—including copying, scanning, forensic imaging, data processing, data
           hosting, trial presentation, and other technology depending on the nature of the case;

       •   Identifying any additional human resources that may be needed by the individual
           parties for the organization and substantive review of information; and

       •   Providing technological training and support services to the defense teams as a group
           and individually.


       Therefore, the Coordinating Discovery Attorney shall assess the most effective and cost-

efficient manner to organize the global discovery with input from defense counsel.

       Discovery issues specific to any particular defendant shall be addressed by defense

counsel directly with the Government and not through the Coordinating Discovery Attorney.

The Coordinating Discovery Attorney’s duties do not include providing additional representation

services and therefore will not be establishing an attorney-client relationship with any of the

defendants.

       The Government shall provide global discovery to the Coordinating Discovery Attorney

unless otherwise agreed. To avoid delay in providing global discovery to defense counsel, any

additional global discovery not already produced shall be provided directly to the Coordinating

Discovery Attorney, who shall duplicate and distribute the global discovery to all defense

counsel. The Government shall work with the Coordinating Discovery Attorney to provide

global discovery in a timely manner.

       The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for

outside services and shall monitor all vendor invoices for these services including confirming the

work was previously agreed to be performed. However, her time and the time spent by her staff


                                                 2
will be paid by the Administrative Office of the U.S. Courts, Defender Services Office. All

petitions for outside services shall include a basis for the requested funds and a determination

that the costs of the services are reasonable.

SO ORDERED.

Dated: January 2, 2020
      New York, NY
                                                             ______________________________
                                                                   VALERIE CAPRONI
                                                                   United States District Judge




                                                 3
